UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6753


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES CLINTON, a/k/a Joker,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:00-cr-00015-IMK-1)


Submitted:   September 29, 2011             Decided:   October 5, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Clinton, Appellant Pro Se.       Zelda Elizabeth Wesley,
Assistant United States Attorney, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 James   Clinton   appeals     the    district    court’s    order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction

in his sentence.          On appeal, we confine our review to the issues

raised      in    the    Appellant’s    brief.       See   4th   Cir.   R.   34(b).

Because Clinton’s informal brief does not challenge the basis

for   the    district      court’s     disposition,    Clinton    has   forfeited

appellate review of the court’s order.                 Accordingly, we affirm

the district court’s judgment.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         AFFIRMED




                                          2